Title: To Benjamin Franklin from ——— Tardiveaux, 6 November 1780
From: Tardiveaux, ——
To: Franklin, Benjamin


Monseigneur
coüeron près nantes en Bretagne le 6 9bre 1780.
Le choix merité que la Republique des provinces unies de l’Amerique Septentrionale a fait de Votre Excellence pour la Representer à la cour de france et les Savantes decouvertes sur la nature de l’Electricité, me font prendre la liberté de lui offrir un discours sur les sentimens que doit avoir et la conduite que tout sujet fidel et Religieux est obligé de tenir Specialement au tems de la guerre actuelle, mue entre la france et les isles Britanniques.
Je desire ne mêtre point Ecarté des Regles de mon ministere et avoir justement employé les maximes de la Religion au Bien social: du moins mon intention a été de dire des choses permises et salutaires puisées dans les livres sacrés aux fins de fortifier mes paroissiens dans l’amour pour leur bon Roy, de les consoler au sein des peines que les hostilités leur font eprouver, de les engager a servir la patrie, selon la position où la providence les a placés et de leur enseigner les moyens propres a attirer les fa[veurs] du ciel sur le sort de nos armes.
Je supplie Votre Excellence d’excuser le defaut de style et le vice d’enchainement d’idées qui se trouvent dans cette production agreste; elle est l’effet de la naivété et du zele d’un pauvre curé de campagne qui ignore les methodes litteraires et les formes academiques et qui ne scait parfaitement que l’assurer de son profond respect je suis Monseigneur De Votre Excellence le très humble et le très obeissant serviteur
Tardiveauxcuré de coüeron
monseigneur francklin.
